t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c ------------ -------------------- telephone number identification_number contact person ------------------- release number release date date date -------------------------------------------------------- ------------------------------------------------- --------------------------------- uil employer_identification_number ---------------- legend a -------------------------------------------------------- b -------------- dear ------------------ we have considered your request dated date for a ruling on the effect on a’s tax-exempt status under sec_501 of the internal_revenue_code of implementing its proposed scholarship plan you have requested a ruling that the proposed scholarship plan contained in a’s plan of benefits will not affect a’s tax-exempt status under sec_501 of the internal_revenue_code a is a_trust that is an employee welfare_benefit_plan it was established under the terms of a collective bargaining agreement between b the employer and the local union the collective bargaining agreement requires contributions from the employer to be used for training b contributes to a to provide training for its employees who are union members to improve their job skills at present a pays for the employees’ tuition travel and meals participation in the program is voluntary a wants to expand the program so a has adopted a plan of benefits that will implement a scholarship plan that would pay the training costs and reimburse the employees for lost wages when they take time off for training employees that wish to participate will submit a request in writing to the manager upon approval the employee will submit a second request to the trust coordinator for approval and payment of expenses after review the trust coordinator will submit the request to the trustees for approval or rejection the trust coordinator will notify the employee of the final_decision ------------------------------------------------------------------- the plan provides additional benefits for the employees who earn lower wages employees with a journeyman classification will receive percent of their wages and for the second course percent of their wages employees without a journeyman classification will receive percent of their wages and for the second course percent of their wages sec_501 of the code provides exemption from federal_income_tax for labor organizations sec_1_501_c_5_-1 of the income_tax regulations provides that the organizations contemplated by sec_501 of the code are those which have as their object the betterment of the conditions of those engaged in such pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations revrul_78_42 1978_1_cb_158 holds that a nonprofit apprenticeship and training committee formed by a union and an employer’s association in connection with a collective bargaining agreement to conduct educational courses and programs for members employees and associates of the industry for the betterment of the industry is exempt under sec_501 of the code a’s proposed scholarship plan will pay employees’ training costs and provide reimbursement for wages lost during training the plan was established under a collective bargaining agreement and operates primarily to provide training benefits to employees who voluntarily choose to participate the plan does not discriminate in favor of higher-paid employees the plan will further a’s exempt_purpose by improving employees’ job skills and conditions improving the grade of the employer’s products and developing a higher degree of efficiency in the industry accordingly based on the foregoing we rule as follows a’s proposed scholarship plan will not affect a’s tax-exempt status under sec_501 of the code this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice as provided by section dollar_figure of revproc_2006_4 2006_1_irb_132 comfort letter rulings will not be issued when a transaction is addressed by established precedent ------------------------------------------------------------------- if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative enclosure notice debra j kawecki manager exempt_organizations technical group sincerely
